Citation Nr: 9913608	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to accrued benefits due to need for aid and 
attendance prior to July 1994.


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1942 to December 
1944.  He died in October 1994.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.

The appellant was afforded a personal hearing at the RO in 
August 1996.  The appellant was also afforded a hearing 
before a member of the Board, and signatory of this decision, 
at the RO in December 1998.  


FINDINGS OF FACT

1.  The veteran served in the United States Army from April 
1942 to December 1944.  He died in October 1994.  The 
appellant is his widow.

2.  The veteran was awarded special monthly compensation on 
account of being permanently bedridden effective July 7, 
1994.

3.  At the time of the veterans death there was no claim for 
VA benefits pending and no accrued benefits were payable.  


CONCLUSION OF LAW

Accrued benefits are not payable to the appellant.  38 
U.S.C.A. § 5121 (West 1991 & Supp. 1998); 38 C.F.R. § 3.1000 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's aid and attendance 
benefits, of which he was in receipt of at the time of his 
death, should have commenced on March 20, 1993.  See VA Form 
21-4138, Statement in Support of Claim, received in February 
1996.  

In general, the payment of accrued benefits is governed by 38 
U.S.C.A. § 5121 (West 1991 & Supp. 1998), which provides that 
benefits which are "due and unpaid" to the veteran at the 
time of his death may be disbursed to eligible persons.  
"Under § 5121, therefore, a claimant is only entitled to what 
was properly due the veteran at the time of his death, but 
which was unpaid."  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).  See also Jones v. West, No. 96-7041 (Fed. Cir. 
Feb. 11, 1998).

Upon the death of the veteran, where death occurred on or 
after December 1, 1962, periodic monetary benefits to which 
he was entitled at the time of his death under existing 
ratings or decision, or those based on evidence in the file 
at the date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement as 
provided in 38 C.F.R. § 3.500(g) (1998), may be paid to a 
surviving spouse.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (1998).  

In addition, under 38 U.S.C. § 5101(a) (West 1991), "[a] 
specific claim in the form prescribed by the Secretary ... must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."  
(emphasis added).  As noted above, applications for accrued 
benefits are governed by 38 U.S.C. § 5121 (West 1991).  
Reading these two sections together compels the conclusion, 
according to the Federal Circuit, that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Section 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid.  
Section 5121(a) refers to a particular species of benefit-
accrued benefits-and governs the hierarchy of eligibility 
for such benefits upon the death of the veteran.  This latter 
section explains that accrued benefits are only those "to 
which an individual was entitled at death under existing 
ratings and decisions, or those based on evidence in the file 
at date of death ... and due and unpaid."  The "individual," 
at least in this case, is the veteran himself.  

In concluding that a veteran must have had a benefits claim 
pending at the time of death or else be entitled to such 
benefits under an existing rating or decision, in order for a 
surviving spouse to be entitled to accrued benefits, the 
Federal Circuit also notes that this conclusion comports with 
the decision in Zevalkink, supra.  In Zevalkink, the court 
held that a surviving spouse's "accrued benefits claim is 
derivative of the veteran's claim" and so concluded that, 
absent unconsidered new and material evidence in the file as 
of the date of death, a surviving spouse could only receive 
accrued benefits based on "existing ratings and decisions" 
and could not reopen or reargue a claim.  Thus, a consequence 
of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, 
the surviving spouse has no claim upon which to derive his or 
her own application

During his lifetime, the veteran was, in pertinent part to 
this appeal, in receipt of, in essence, aid and attendance 
benefits.  See RO rating decision, dated in September 1994, 
which determined that the veteran was entitled to special 
monthly compensation under 38 U.S.C.A. § 1114(l) (West 1991) 
and 38 C.F.R. § 3.350(b) (1998) on account on being 
permanently bedridden from July 7, 1994.  

At the time of his death in October 1994, there were no 
claims for VA benefits pending by or on behalf of the 
veteran.

In seeking her currently sought accrued benefits, the 
appellant submitted a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
death Compensation if Applicable), in November 1994.  

Review of the record shows that a September 1995 RO rating 
decision determined that entitlement to accrued benefits 
prior to July 1994 was not established.  In essence, it was 
determined that the evidence did not show that the appellant 
was entitled to accrued benefits as there were no accrued 
benefits payable.

As noted above, the appellant was afforded a personal hearing 
in August 1996.  The appellant contended that since the 
veteran's disability did increase in severity from March 20, 
1993, until the time of his October 1994 death, she should be 
entitled to accrued benefits.  She testified that the veteran 
had not filed a claim for, in pertinent part, either special 
monthly compensation or aid and attendance prior to his 
death.  She added that the veteran was essentially 
hospitalized for the last year or two of his life.  The 
appellant stated that she had submitted evidence of this 
hospitalization in June 1996.  The Board notes that this 
evidence consisted exclusively of private medical treatment 
reports, including hospital records.

The appellant, together with her son, is also shown to have 
testified at a hearing before a member of the Board in 
December 1998.  At this time, the appellant's son testified 
that it was his desire to be paid the accrued benefits back 
to November 1993 since this was the time his father, the 
veteran, became, in essence, in need of aid and attendance.  

The Board does not dispute that the veteran was in fact 
hospitalized, in private medical facilities, from, in effect, 
March 1993 until the time of his death.  However, this 
extended period of hospitalization is not, for the reasons 
stated above, truly relevant to the issue currently on 
appeal.  Just as the surviving spouse in Zevalkink, supra, 
could not reopen the veteran's accrued benefits claim, so 
here the surviving spouse may not file an accrued benefits 
claim in lieu of the veteran.  

In the instant case, it is noted that as the veteran did not 
have a claim pending at the time of his death, the appellant 
has no claim upon which to derive her own application.  See 
Jones, supra.  Additionally, the record provides no showing 
that any benefits due the veteran stemming from his being 
granted aid and attendance benefits in September 1994, which 
were effective July 7, 1994, were not duly paid.  

Furthermore, in Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court), held that in a case where 
the law is dispositive of the claim, it should be denied 
because of lack of legal entitlement under the law.  
Accordingly, the appellant is not entitled to accrued 
benefits.


ORDER

Entitlement to accrued benefits due to need for aid and 
attendance prior to July 1994 is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 


